Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 16/441,856 filed 6/14/19. Claims 1, 6, 9, 11-13 & 15-22 are pending. Claims 2-5, 7-8 & 14 have been cancelled due to an amendment.
Allowable Subject Matter
Claims 1, 6, 9, 11-13 & 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious wherein the clutch assembly further comprises an anti-rotation member operationally coupled to the clutch adjustment member to enforce one-way movement of the clutch adjustment member, and wherein the anti-rotation member comprises a baffle spring structured to engage teeth of the cam ring in combination with the remaining limitations of claim 1.
Regarding claim 13, the prior art of record fails to show or render obvious wherein the diaphragm spring is structured to receive a linear actuating force, and wherein the clutch disc is moved to a disengaged position in response to the linear actuating force in combination with the remaining limitations of claim 13.
Regarding claim 15, the prior art of record fails to show or render obvious rotating the cam ring; and disengaging a baffle spring from the teeth of the cam ring before the rotating the cam ring in combination with the remaining limitations of claim 15.

Regarding claim 17, the prior art of record fails to show or render obvious rotating the cam ring; and installing a new clutch assembly on a transmission, and adjusting the position of the clutch face for the clutch assembly after the installing in combination with the remaining limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 1/28/22 with respect to claims 1, 6 & 9 have been fully considered and are persuasive. The rejection of claims 1, 6 & 9 under 35 U.S.C. 122(b) has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659